In Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition and was considered in a manner prescribed by law. Upon consideration thereof,
IT IS ORDERED by the court that an alternative writ be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that the following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. X:
The parties shall file any evidence they intend to present on or before February 25, 1997; relators shall file their brief within ten days after the filing of evidence; respondent shall file its brief within twenty days after the filing of relators’ brief; and relators may file a reply brief within five days after the filing of respondent’s brief.
Douglas and F.E. Sweeney, JJ., dissent and would dismiss the cause.